 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   ANITA SHARMA
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Case No.: 2:13-cr-0084-03 JAM
12
                   Plaintiff,                      STIPULATION AND SCHEDULING
13
                                                   ORDER
14
       v.

15   ANITA SHARMA,
16                 Defendant-Movant.
17

18
              Defendant ANITA SHARMA and the government, by and through their
19
      respective counsel, hereby stipulate and agree that:
20

21          1. Defendant filed her Emergency Motion for a Reduction in Sentence on April
22
               28, 2021. Docket entry no. 359;
23
            2. The government needs additional time to review this motion and prepare its
24

25             response; therefore
26          3. The parties stipulate to the following briefing schedule:
27

28
 1               a. The government’s response shall be filed and served no later than May
 2
                    13, 2021;
 3

 4
                 b. Ms. Sharma’s reply shall be filed and served no later than May 20,

 5                  2021.
 6
     Dated: April 28, 2021                  Respectfully submitted,
 7
                                            HEATHER E. WILLIAMS
 8
                                            Federal Defender
 9                                          s/ Ann C. McClintock
10                                          ANN C. McCLINTOCK
                                            Assistant Federal Defender
11

12                                          Attorney for Defendant
                                            ANITA SHARMA
13

14   Dated: April 28, 2021                  PHILLIP A. TALBERT
                                            Acting United States Attorney
15

16
                                             s/ Lee Bickley
17                                          LEE BICKLEY
                                            Assistant United States Attorney
18
                                            Attorneys for Plaintiff
19                                          UNITED STATES OF AMERICA
20

21

22

23

24

25

26

27

28
 1                                           ORDER
 2
               GOOD CAUSE appearing, it is hereby the parties shall comply with the following
 3

 4
     briefing schedule:

 5        1.       The government’s response to Ms. Sharma’s Emergency Motion for a
 6
                   Reduction in Sentence shall be filed and served no later than May 13, 2021;
 7
          2.       Ms. Sharma’s reply to the government’s response shall be filed and served
 8

 9                 no later than May 20, 2021.
10
               IT IS SO ORDERED.
11

12

13   Dated: April 29, 2021                 /s/ John A. Mendez
14                                         THE HONORABLE JOHN A. MENDEZ
15
                                           UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
